Citation Nr: 0526496	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an earlier effective date, prior to June 30, 
2000, for the grant of service connection for depressive 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
D.J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1972 to March 1973 and on active duty from March 1973 to 
November 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  The veteran appeared at a personal 
hearing before the undersigned Veterans Law Judge in February 
2004.  A transcript of that hearing is in the record.


FINDINGS OF FACT

1.  The first indication of an intent to file a claim for 
service connection for a psychiatric disability was received 
by the RO on June 30, 2005.

2.  VA and Naval facility records prior to June 30, 2005, do 
not show psychiatric symptoms related to service or service-
connected disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
2005, for service connection for a psychiatric disability 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.157, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100; 5102; 5103; 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Prior to the 
June 2002 rating decision that granted service connection for 
a depressive disorder, the veteran was notified of the duties 
mandated by the VCAA in a comprehensive letter dated in 
December 2001.  That letter informed him of what evidence was 
needed to support his claim, what records VA would seek to 
obtain and what the veteran should do to assist in the 
securing of all relevant records.  He was also told, in 
essence, to submit any records he might have.  Although the 
letter referred to his claim for service connection for post 
traumatic stress disorder (PTSD), the Board concludes that 
the letter was sufficient with regard to psychiatric 
disorders in general, including the depressive disorder for 
which service connection was then granted.  Because the 
appellant was provided proper VCAA notice in the December 
2001 letter regarding his claim for service connection for a 
psychiatric disorder, no further notice is required on the 
"downstream" issue of an earlier effective date.  As such, 
VA's duty to notify and assist has been fulfilled.  See 
VAOGCPREC 8-03 (VA General Counsel holding that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.").

VA informed the veteran of the regulation regarding effective 
dates pertaining to this claim in a statement of the case 
issued in September 2003.

The Board also notes that the veteran reported treatment for 
his psychiatric disorder at the Seattle VAMC in 1999 to the 
RO's Decision Review Officer in November 2002.  That medical 
facility was then requested to provide all records pertaining 
to the veteran beginning in 1993.  Records were provided but 
there were no records predating 2000.  A VA examination 
accomplished in May 2000 made no reference to psychiatric 
complaints or disabilities.  The Board concludes that every 
reasonable attempt to procure relevant records has been made.  

Analysis

The veteran retired from service in November 1993.  In 
December 1993 he filed a claim for service connection for 
multiple disabilities but no reference was made to 
psychiatric disability.  Service connection for various 
physical disabilities, including post-traumatic physical 
disability due to inservice injury, was granted in an October 
1994 rating decision.  The first indication of an intent to 
file a claim for service connection for any psychiatric 
disorder was received on June 30, 2000, when the RO received 
a statement in support of claim from the veteran in which he 
stated that he had been advised to file a claim for service 
connection for PTSD by the Environmental Contaminants 
Coordinator at the VA hospital.  There is no prior 
correspondence from the veteran indicating that he had a 
chronic psychiatric disorder or intended to file a claim for 
any such disorder.  Generally, the effective date of an award 
of disability compensation based on an original claim is the 
date of receipt of claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The award of disability 
compensation is the day following separation from service if 
the claim is received within one year after separation from 
service; otherwise, it is the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2004).  In accordance with these regulations, 
the proper effective date for the grant of service connection 
for the veteran's depressive disorder is June 30, 2000, as 
there is no earlier communication from the veteran to the RO 
indicating an intent to file a claim for service connection 
for any psychiatric disability.

However, in this case, in 2002 the RO granted service 
connection for depressive disorder as secondary to service-
connected residuals of cervical spine fracture.  Once a 
formal claim for compensation has been allowed, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen: The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2004).  The appellant 
contends that under Lalonde v. West, 12 Vet. App. 377 (1999) 
he is entitled to an earlier effective date because that 
decision mandates that a disability treated in a VA or 
military medical facility constitutes the effective date of 
the filing of an informal claim  that merely needs to be 
formalized with a formal claim filed within one year of 
separation from military service.  He refers to treatment in 
1988 or 1989 for post-traumatic injuries and relates that he 
thought he was filing a claim for post-traumatic stress 
disorder when he first filed his claim with the VA.  He also 
tried to see a psychiatrist at a Naval facility in 1995 and 
was evaluated by a psychiatrist at the Seattle VA medical 
facility in 1999.  However, service medical records show 
treatment for post-traumatic injuries in 1988 but do not show 
complaints or treatment for a post-traumatic psychiatric 
disorder, depressive disorder or any other psychiatric 
disability.  Moreover, his initial claim for compensation 
referred only to physical disabilities, some post-traumatic, 
and did not make any mention of depression or any other 
psychiatric problems.  

In Lalonde, the Court of Appeals for Veterans Claims 
acknowledged that the effective date based on an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed.  Lalonde, at 382.  Although 
the file contains extensive post service medical records from 
a Naval medical center beginning in 1994 and from VA, there 
is no indication in those records of chronic psychiatric 
symptoms related either to service or to service-connected 
disability prior to June 2000.  There is one January 1996 
medical record showing that the veteran had concerns about 
whether he had "ADHD" (attention deficit/hyperactivity 
disorder) and that he had feelings of aggressiveness but not 
depression.  He agreed to a referral to psychiatry to 
discover the etiology, but there is no indication that 
psychiatric evaluation was accomplished at that time.  This 
record does not show a psychiatric disorder or symptoms 
related to service or service-connected disability or even an 
intention to relate psychiatric symptoms to service or 
service-connected disability, and, therefore, it provides no 
basis for an earlier effective date for the subsequently 
service connected psychiatric disability.  As noted above, 
records were requested from the Seattle VAMC but the records 
did not contain any psychiatric evaluation in 1999.  The 
earliest record, medical or otherwise, indicating chronic 
psychiatric disability is dated no earlier than June 30, 
2000.  Therefore, an earlier effective date for the grant of 
service connection for the veteran's depressive disorder is 
June 30, 2000.


ORDER

Entitlement to an earlier effective date, prior to June 30, 
2000, for service connection for a depressive disorder is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


